

115 HR 4350 IH: Missed Opportunities in Jobs Act
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4350IN THE HOUSE OF REPRESENTATIVESNovember 9, 2017Mr. Lewis of Georgia introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Workforce Innovation and Opportunity Act to require the Secretary of Labor to submit
			 to Congress an annual report relating to the amount of funds requested and
			 awarded through YouthBuild programs, and for other purposes.
	
 1.Short TitleThis Act may be cited as the Missed Opportunities in Jobs Act. 2.FindingsCongress finds that there are at least 2.3 million low-income individuals age 16 to 24 in the United States who are neither in school nor employed.
 3.Sense of CongressIt is the sense of Congress that— (1)the United States should create meaningful employment opportunities for the Nation’s youth to learn practical and meaningful skills because an investment in the Nation’s youth is an investment in the United States;
 (2)States should invest in the futures of at-risk youth and others who may contribute to the United States economy because doing so will decrease the unemployment rate; and
 (3)the Department of Labor Grant Programs such as YouthBuild programs will provide critical resources necessary to keep the Nation’s youth involved in their communities.
 4.Annual Report for YouthBuild ProgramSection 171(c) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226(c)) is amended by adding at the end the following new paragraph:
			
 (6)Report to CongressNot later than January 31 of each calendar year, the Secretary shall submit to Congress a report on the results of YouthBuild programs authorized under this subsection that shall include the following:
 (A)The amount of funds, in aggregate, requested by applicants. (B)The amount of funds awarded, in aggregate, to entities that receive grants under this subsection.
 (C)The difference between the amount of funds reported under subparagraph (A) and the amount of funds reported under subparagraph (B).
 (D)A calculation of how many more individuals would have been provided opportunities for employment, education, leadership development, and training through YouthBuild programs or would have been provided with housing or access to public facilities through Youth­Build programs if each eligible entity who applied for a grant under this subsection the previous calendar year had received an award for the full amount of funds requested in their respective applications..
		